Title: From Thomas Jefferson to Adam Lindsay, 27 December 1801
From: Jefferson, Thomas
To: Lindsay, Adam


          
            Sir
            Washington Dec. 27. 1801.
          
          I was in hopes to have recieved from you before this some white backs. I should have sent for them, but understood you would chuse to deliver them here. I am ready to take all you kill at the price paid by Gadsden in Alexandria; or if you will twice a week bring or send me half a dozen pair at the same price, I will pay you two dollars additional each time for bringing or sending them; or if that is not convenient, I will send for them twice a week, on fixed days, half a dozen pair at a time. if you have any on hand the bearer will bring them. Accept my best wishes.
          
            Th: Jefferson
          
        